Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-25 are pending in this application of which claims 4-6, 8, 14, 15, 18-24 are withdrawn from consideration.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7, 9-11 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Lee (US 2017/0185037) in view of Li (US 2010/0328433).

As to claim 1, Lee (Figs. 3, 6) teaches a viewing angle expansion plate comprising: 
a plurality of cell areas (630) [0077]; and 
a plurality of pinholes (620) formed in the plurality of cell areas (Shown in Fig. 6), 
wherein each cell area from among the plurality of cell areas corresponds to a respective pixel from among a plurality of pixels in a flat panel display [0077].
However, Lee does not teach the specific numerical arrangement of pinholes as claimed.
On the other hand, Li (Fig. 2) teaches wherein the plurality of cell areas comprises a first cell area (Dotted line squares corresponding to one pixel) in which a first number of pinholes are formed and a second cell area in which a second number of pinholes are formed, the second number being different from the first number (Fig. 2 of Li is reproduced below with annotations highlighting a difference in the number of pinholes).


    PNG
    media_image1.png
    794
    811
    media_image1.png
    Greyscale

Fig. 2 of Li (annotated)

As show in Fig. 2 of Li above, the different highlighted cells correspond to a different number of pinholes.
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the pinhole variance of Li with the holographic display of Lee because the combination would allow for further randomization in the arrangement of pinholes, further reducing the chance of outputting any interference patterns.

As to claim 2, Lee teaches wherein the plurality of pinholes are randomly distributed throughout the plurality of cell areas [0077].

As to claim 3, Lee teaches wherein each cell area from among the plurality of cell areas includes at least one pinhole from among the plurality of pinholes (Shown in Fig. 6).

As to claim 7, Lee teaches wherein each cell area from among the plurality of cell areas includes a respective group of pinholes from among the plurality of pinholes (There can be more than one pinhole per pixel) [0078], and 
wherein a predetermined number of pinholes from among the group of pinholes are positioned at a predetermined distance from a center of the respective cell area (The pinholes may be located at the same location above each pixel) [0079].

As to claim 9, Lee teaches wherein each cell area from among the plurality of cell areas comprises only one respective pinhole (Shown in Fig. 6), and 
25wherein a distance between a center of a respective cell area from among the plurality of cell areas and the respective pinhole is different for each cell area (The pinhole openings can be randomly located) [0077].

As to claim 10, Lee teaches a flat panel display comprising: 
a light source (305, 310) configured to emit parallel light (Parallel light output from 310); 
a flat panel (SLM 320), on which the parallel light is incident, configured to provide a three-dimensional image [0045]; and 
a viewing angle expansion plate (610) of claim 1 configured to expand the viewing angle of the three-dimensional image.

As to claim 11, Lee teaches wherein the flat panel comprises a liquid crystal display (LCD) panel configured to provide a holographic image [0051].

Claim(s) 12 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Lee (US 2017/0185037) in view of Li (US 2010/0328433) in view of White (US 2018/0166616).

As to claim 12, Lee and Li teach the limitations of claims 1 and 10 above.
However, Lee and Li do not teach a meta lens.
On the other hand, White (Fig. 2) teaches wherein the light source comprises a meta lens [0025, 0047].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the meta lens of White with the light source of Lee, as modified by Li, because the combination would allow for the use of alternative circuitry as the light source for the display, increasing manufacturing flexibility.

Claim(s) 13 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Lee (US 2017/0185037) in view of Li (US 2010/0328433) in view of Smits (US 2009/0032827).

As to claim 13, Lee and Li teach the limitations of claims 1 and 10 above.
However, Lee and Li do not teach wherein the light source comprises a lens comprising a turbid medium.
On the other hand, Smits (Fig. 7) teaches wherein the light source comprises a lens (26) comprising a turbid medium (Phosphor particles 82 in order to produce a white output light) [0046-0047].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the phosphor-based white light of Smits with the light source of Lee, as modified by Li, because the combination would allow for control over the temperature of the white light output from the light source, increasing the output display quality.

Allowable Subject Matter
Claims 16, 17 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 16 and 17, the previous rejections are now withdrawn. 
Regarding claim 25, none of the cited references, alone or in combination, teach the concept of a number of pinholes formed in each cell area of the plurality of cell areas is different from the number of pinholes formed in each other cell area of the plurality of cell areas.

Response to Arguments
Applicant's arguments with respect to claims 1–3, 7 and 9–13 have been considered but are moot in view of the new ground(s) of rejection based on the reference Li. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691